Citation Nr: 0521537	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  97-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for head, cervical spine, 
and lumbosacral spine disabilities, as secondary to service-
connected postoperative vastus lateralis muscle hernia of the 
left thigh with associated scars (left thigh injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from December 1952 to May 
1956.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1996 rating decision of the Providence, Rhode 
Island, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's current head, cervical spine, and 
lumbosacral spine disabilities are not shown to be causally 
related to a disease contracted or injury sustained 
in service - including his already service-connected left 
thigh injury.


CONCLUSION OF LAW

The veteran's head, cervical spine, and lumbosacral spine 
disabilities were not incurred in or aggravated by service, 
and are not proximately due to or the result of his service-
connected left thigh disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and include enhanced 
duties to notify a claimant for VA benefits.  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In this case at hand, the RO initially denied the claim in 
December 1996, almost 4 years prior to even the VCAA's 
existence.  Obviously then, the RO could not possibly have 
complied with the requirements of a law that did not yet 
exist.  But more recently in August 2003, the RO sent the 
veteran a letter regarding the evidence that needed to be 
submitted for him to prevail on his claim, what evidence he 
should submit, and what evidence the RO would obtain for him.  
The RO subsequently readjudicated the claim on the merits.

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA must ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  Id. at 120.  The 
Board again notes that the initial rating decision was 
promulgated before the implementation of the VCAA.  
Therefore, the rating decision could not have possibly 
satisfied its requirements.  But after enactment of the VCAA, 
the RO readjudicated the claims on the merits.  Consequently, 
since the veteran already has received the requisite VCAA 
notice in August 2003, any defect with respect to the timing 
of it was mere harmless error.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103, 113 (2005) (an 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]'").  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.  Mayfield, 19 Vet. App. at 118-20.  

According to the VCAA, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004).  Although the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession pertaining to his 
claim, this, too, is nonprejudicial.  The RO has consistently 
requested that he provide information pertaining to his 
claim.  There are no outstanding records to obtain.  When he 
has provided information about where he was treated for his 
claimed conditions, the VA has obtained these records.  
He submitted private medical records as well as argument 
regarding why he is entitled to the benefits requested.  
Therefore, the net result is that he has been provided with 
every opportunity to submit evidence and argument in support 
of his claim.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, he clearly is not prejudiced because he is 
fully aware of what the evidence needs to show, even were the 
Board to assume his VCAA notice is inadequate.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128-30 (2005) (if VA fails to 
inform the veteran regarding what information and evidence is 
necessary to substantiate the claim, VA must demonstrate 
there was clearly no prejudice to him based on any failure to 
give such notice).  That is to say, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Regarding the question of whether the veteran should have 
been provided a VA examination, there is no reasonable 
possibility suggested by the record that an examination would 
have aided in demonstrating that several falls sustained in 
the 1970's and 1980's were the result of leg weakness due to 
his service-connected left thigh disability when 
contemporaneous medical records reported the cause of one 
fall was due to slipping on ice.  And the veteran and a 
physician noted that leg weakness became manifest after a 
fall causing an injury to the cervical spine.

Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on the claim, so the 
timing of the VCAA notice was harmless.  VAOPGCPREC 7-2004.  
And for the reasons indicated, the content of the VCAA notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and 
Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  For 
these reasons, further VCAA notice is not required.



II.  Background

The veteran entered service in December 1952, and on entrance 
examination that same month, a 4-inch by 12-inch scar over 
the left abdomen to the left thigh was noted.  The scar 
caused no limitation of motion.  In February 1954, the 
veteran complained of a bulge of the left thigh of several 
months duration due to a burn scar suffered a few hours after 
birth.  Muscle hernia of the vastus lateralis was diagnosed.  
In March 1954, the veteran underwent surgery for the 
condition, and the diagnosis was changed to cicatrix of the 
left trunk and left thigh due to burn.  In May 1954, he was 
discharged to duty.  Separation examination in May 1956 was 
normal for any head or spinal condition.  The scar was again 
noted.  The veteran was discharged from service later that 
month.  

In March 1969, the veteran was hospitalized for excision with 
plastic reconstruction of an ulcerated keloid burn scar of 
the left thigh and leg from infancy.  

A surgical report of Jaime E. Chamorro, M.D., dated in August 
1976, is of record.  The physician stated that the veteran 
sustained a rupture of the left Achilles tendon when he 
twisted his ankle during a traumatic injury at work.  
Surgical repair was accomplished that month.  

In March 1978, the veteran was hospitalized for an abscess of 
the left ankle which was drained and sutured.  

In August 1979, the veteran was hospitalized due to an 
occipital skull fracture and cerebral contusion sustained in 
a fall earlier that month.  

The veteran was hospitalized in February 1988 due to a closed 
head injury, subdural hematoma, and seizure disorder.  He 
slipped on some ice and stuck his head.  It was noted that 
the veteran had a history of alcohol use and previous 
head trauma.  Motor strength was 5/5 without drift.  



The veteran was hospitalized in November 1989 with complaints 
of hand numbness and difficulty walking which started after a 
fall.  Cervical spinal stenosis with degenerative disc 
disease was found.  He underwent multilevel cervical 
laminectomy and foramenectomy later that month.  

A letter from Henry E. Laurelli, M.D., dated in December 1989 
is of record.  The physician stated that the veteran reported 
that subsequent to his February 1988 fall, he developed 
numbness of his hands and increasing weakness of his arms.  
Subsequently, he developed weakness of his legs.  The 
examiner concluded that the veteran sustained a significant 
and serious head injury which precipitated the onset of a 
serious neurological condition affecting the cervical nerve 
roots and spinal cord which produced numbness and weakness of 
the arms and legs.  

A VA spine examination was conducted in February 1995.  The 
veteran's chief complaint was having to use a lift in his 
left shoe and being unable to walk normally.  The diagnoses 
were status post cervical trauma with post-traumatic 
spondylosis; status post torn Achilles tendon repaired twice, 
healed and  asymptomatic; left total hip replacement 
procedure with good results; and Z-plasty on the left thigh 
or ruptured fascia with satisfactory results but complaints 
of inability to run.  

A VA scars examination was conducted in February 1995.  As 
pertinent here, a normal skin defect about 4 centimeters by 
20 centimeters, the result of closure of the fascia of the 
thigh, was noted.  Additional irregular scars on the upper 
posterior thigh and leg were noted.  

A VA brain examination was conducted in February 1995.  The 
examiner stated that "[t]here is limitation of left ankle 
movement secondary to a short leg(?)."  The finding was a 
dense degenerative disc with osteoarthritis and impingement 
at C3-C4 and C4-C5, status post surgery.  



A VA general medical examination was conducted in March 1995.  
The veteran stated that before he injured his neck in 1988, 
he was very strong and worked on a fishing boat without much 
difficulty.  Some degree of atrophy of the left thigh was 
noted.  The examiner noted that the veteran had strong facial 
features of chronic alcoholism with estrogen flash.  

A hearing before a hearing officer at the RO was conducted in 
December 1995.  The veteran testified that he sustained a 
burn scar on the left thigh in infancy which required several 
corrective surgeries up to age 9.  However, after these 
surgeries, when he became a teenager, he was very strong, 
worked on fishing boats, had no loss of function, and had 
perfect balance.  He stated that an inservice injury to the 
left thigh resulted in great loss of strength, function, and 
balance.  The veteran submitted the statements of three 
individuals who knew him before and after service.  They 
essentially noted that the veteran was a strong child who 
could run as well as anyone, but after service, he had loss 
of strength, running ability, and general function.  

A March 1996 rating decision granted service connection for a 
left thigh injury and assigned a 10 percent rating effective 
September 1994.  

In June 1996, the veteran submitted the statements of three 
individuals who worked with him aboard several fishing boats 
in the 1960's and 1970's.  They stated that the veteran 
frequently lost his balance while aboard ship for no apparent 
reason and sustained several injuries, including tearing his 
Achilles tendon.  He also submitted a letter from Dr. 
Chamorro, dated in May 1996, stating that he treated the 
veteran for a rupture of the left Achilles tendon sustained 
while working on a boat in August 1976.  

In a letter dated in July 1996, John W. Barrett, D.O., stated 
that he has been treating the veteran since February 1996, 
and that the veteran's records describe an injury in service 
to his left leg and that the veteran has lost strength, 
balance, and mobility; and sustained several falls resulting 
in spinal injury.  

A hearing before a hearing officer at the RO was conducted in 
September 1997.  The veteran stated that he sustained an 
injury to his left thigh in service and was instructed to put 
in a claim for disability as soon as he was discharged from 
service in 1956.  However, he did not request service 
connection for the disability until several years ago.  He 
testified that when he left service, one leg was one inch 
shorter than the other, and the muscles of the left leg were 
atrophied.  This condition caused him to lose his balance and 
sustain several falls, severely injuring his head, cervical 
spine, and lumbosacral spine.  

In February 2004, statements from two former servicemen who 
served with the veteran and the veteran's niece were 
submitted.  The servicemen essentially stated that the 
veteran's left thigh disability caused great loss of strength 
and balance and resulted in several falls.  The veteran's 
niece stated that the veteran's loss of strength and balance 
caused by his left thigh injury greatly affected his ability 
to work as a fisherman despite his determination to continue 
working over the years.  


III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of his own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Also, certain chronic diseases, 
including brain injuries, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.



Service connection also is permissible for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2004).  This includes situations where a service-
connected condition has chronically aggravated a condition 
that is not service connected.  But in these instances, 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

After considering this medical and other evidence of record, 
the Board finds that there is no medical evidence that any 
head, cervical spine, and lumbosacral spine disability was 
incurred in service, nor was a brain injury incurred within 
one year of separation from service.  

The veteran's claim for secondary service connection for the 
disabilities at issue also must be denied because they are 
not proximately due to or the result of, or aggravated by, 
his service-connected disability.  Allen, 7 Vet. App. at 449; 
38 C.F.R. § 3.310(a) (2004).  

In determining whether the veteran's current head, cervical 
spine, and lumbosacral spine disabilities are related to his 
service-connected left thigh injury, it is the Board's 
responsibility to weigh and assess the credibility of the 
medical evidence of record.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have previously 
been found to be inaccurate or because other facts in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion; however, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board notes that Dr. Barrett indicated the veteran's 
records describe an injury in service to his left leg and 
that he has lost strength, balance, and mobility, and 
sustained several falls resulting in spinal injury.  However, 
when he was hospitalized in November 1989, he reported 
difficulty walking that started after a fall.  In December 
1989, Dr. Laurelli indicated the veteran stated that 
subsequent to his February 1988 fall, he developed weakness 
in his legs.  The physician also concluded the veteran 
sustained a significant and serious head injury that 
precipitated the onset of numbness and weakness in his legs.  
(All italics and emphasis added.)  

Those 1989 medical records were much closer in time to the 
accident in question than the veteran's later assertions to 
the contrary, and the statement of Dr. Barrett, indicating 
that the veteran's several falls were due to weakness from 
his service-connected disability, and memories of events are 
usually more reliable the closer in time to the occurrence of 
the event.  In addition, the veteran gave details in the late 
1980's for the purpose of medical diagnosis and treatment, 
and one is usually more truthful when providing information 
for this purpose than when one is providing information for 
the purpose of receiving monetary compensation.  See, e.g., 
Curry v. Brown, 7 Vet. App. 59 (1994).  Dr. Barrett's report 
also failed to completely address the veteran's medical 
history, and it is not as detailed or thorough as the 
contemporaneous medical records and does not reflect the 
extensive work-up that accompanied those records.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

In addition, the Board notes the contentions of the veteran 
and several individuals that the veteran's service-connected 
left thigh injury caused loss of balance and resulted in 
several falls resulting in head, cervical spine, and 
lumbosacral spine disabilities.  But the Board affords much 
more probative value to the statements of the veteran 
recorded as medical history that were written within months 
after the falls than the subsequent statements and testimony 
by him that related the falls to weakness due to his service-
connected disability.  And while he, his fellow servicemen, 
fellow co-workers, friends, and a relative no doubt sincerely 
believe otherwise (that leg weakness from his service-
connected left thigh injury precipitated the falls), and are 
competent to testify to the symptoms they observed; 
as laypeople, they simply do not have the necessary medical 
training and/or expertise to make this medical determination 
regarding the cause of several falls.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

So, for these reasons, the preponderance of the evidence is 
against the claim, in turn meaning the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for head, cervical spine, 
and lumbosacral spine disabilities is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


